DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Row et al. (US 20130243135 A1, hereinafter “Row”).
Ichitsubo et al. (US 20100109778 A1, hereinafter “Ichitsubo”)
Wu et al. (US 20050041754 A1, hereinafter “Wu”)
Luke et al. (US 20060098758 A1, hereinafter “Luke”)
Otuka (US 20020019220 A1, hereinafter “Otuka”)

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jennifer N. Hinton on 02/26/2021.
1.    (Currently Amended) A transmitter comprising:
a pre-emphasis digital filter configured to filter a series of respective digital input data samples according to a plurality of coefficients to generate a series of respective corresponding pre-emphasized data samples;
a digital-to-analog converter (DAC) configured to sample the series of pre-emphasized data samples to generate an analog signal; 
an analog filter configured to:
filter the analog signal to generate a filtered signal, and 
provide the filtered signal to an input of a power amplifier of the transmitter; and
estimator circuitry configured to:
receive a pre-emphasized data sample from the pre-emphasis digital filter, 

calculate the plurality of coefficients using the sample of the filtered signal and the pre-emphasized data sample, and
provide the coefficients to the pre-emphasis digital filter.

10.    (Currently Amended) A method comprising:
filtering, with a pre-emphasis digital filter, a series of respective digital input data samples according to a plurality of coefficients to generate a series of respective corresponding pre-emphasized data samples;
sampling the series of pre-emphasized data samples to generate an analog signal;
filtering the analog signal to generate a filtered signal;
providing the filtered signal to an input of a power amplifier of a transmitter;
receiving a pre-emphasized data sample from the pre-emphasis digital filter; 
receiving a corresponding sample of the filtered signal; and 
calculating the plurality of coefficients and
provide the coefficients to the pre-emphasis digital filter.

16.    (Currently Amended) A pre-emphasis digital filter configured to filter a series of digital input data samples according to a plurality of coefficients to generate a series of pre-emphasized data samples, the pre-emphasis filter comprising:
leakage compensation circuitry configured to generate, for each input data sample, a leakage compensated I component and a leakage compensated Q component; and
skew and bandwidth compensation circuitry configured to generate, for each input data sample, a skew and bandwidth compensated I component and a skew and bandwidth compensated Q component;
wherein the pre-emphasis digital filter is configured to: add an I component of the input data sample to the leakage compensated I component and the skew and bandwidth compensated I component to generate a pre-emphasized I component,

combine the pre-emphasized I component with the pre-emphasized Q component to generate the pre-emphasized data sample; and estimator circuitry configured to:
receive a sample of a filtered signal that is an input to a power amplifier of a transmitter, wherein the filtered signal is generated by sampling the series of pre-emphasized data samples to generate an analog signal and filtering the analog signal with an analog filter;
receive a corresponding pre-emphasized digital samples from the pre-emphasis digital filter; and
calculate the plurality of coefficients using the filtered signal and the pre-emphasized data sample, and
provide the coefficients to the pre-emphasis digital filter.

22. (Currently Amended) A method of filtering a series of digital input data samples according to a plurality of coefficients to generate a series of pre-emphasized data samples, the method comprising:
with a pre-emphasis digital filter,
generating, for each input data sample, a leakage compensated I component and a leakage compensated Q component,
generating, for each input data sample, a skew and bandwidth compensated I component and a skew and bandwidth compensated Q component, adding an I component of the input data sample to the leakage compensated I component and the skew and bandwidth compensated I component to generate a pre-emphasized I component,
adding a Q component of the input data sample to the leakage compensated Q component and the skew and bandwidth compensated Q component to generate a pre-emphasized Q component, and
combining the pre-emphasized I component with the pre-emphasized Q component to generate the pre-emphasized data sample;
receiving a sample of a filtered signal that is an input to a power amplifier of a transmitter, 
wherein the filtered signal is generated by sampling the series of pre-emphasized data samples to generate an analog signal and filtering the analog signal with an analog filter;

calculating the plurality of coefficients and
provide the coefficients to the pre-emphasis digital filter.

Examiner’s Statement or Reason(s) For Allowance
The following is an examiner’s statement of reasons for allowance: 
Row teaches a transmitter (Row [0087], fig. 7 Row teaches a transmitter) comprising:
a pre-emphasis digital filter configured to filter a series of respective digital input data samples according to a plurality of coefficients to generate a series of respective corresponding pre-emphasized data samples (Row [0092], fig. 7 element 43, where Row discloses a pre-distort block configured to filter digital signal according to respective coefficient to generate samples data signal );
a digital-to-analog converter (DAC) configured to sample the series of pre-emphasized data samples to generate an analog signal (Row [0065], [0092] figs. 2 and 7 element 17, where Row discloses a digital to analogue converter to convert the in-phase and quadrature digital signal before transmitting them to the power amplifier);
an analog filter configured to filter the analog signal to generate a filtered signal and provide the filtered signal to an input of a power amplifier of the transmitter (Row [0065], [0092] figs. 2 and 7, element 17, where Row discloses a digital to analogue converter to convert the in-phase and quadrature digital signal and filter the resulting analog signal using a low pass filter); and 
estimator circuitry (Row [0065], [0067], [0092] figs. 2 and 7, elements 22 and 1b where Row discloses an IQ correction controller) configured to:
(Row [0065], [0067]-[0068], [0092] figs. 2 and 7, where Row discloses the IQ correction controller is configures to received input data from the PA pre-distorter 43),
receive a corresponding sample of the filtered signal sample (Row [0065], [0067]-[0068], [0092] figs. 2 and 7, where Row discloses the IQ correction controller is configures to received input data from IQ upconverter 17), and
calculate the plurality of coefficients based on the sample of the filtered signal and the pre-emphasized data sample (Row [0027]-[0028], [0065], [0067]-[0068], [0081]-[0083], [0092] figs. 2 and 7, where Row discloses the  IQ correction controller is configures to received input data form the PA pre-distorter 43).
Row discloses the claimed invention except for the filters and the digital to analog component being separated or stand as standalone components. It would have been obvious to one having ordinary skill in the art at the time the invention was made to separate and make the digital to analog converters, the upconverters and the filter such that they are individual component, since it has been held that constructing a formerly integral structure into various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 1 t
The combination fails to teach calculating the plurality of coefficients using the filtered signal and the pre-emphasized data sample, and provide the coefficients to the pre-emphasis digital filter. Therefore, claims 1, 3-10, 12-16, 18-22, 24-27 are allowable over the cited prior arts above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        February 27, 2021